                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

COOBIE DEON DAVIS                                          CIVIL ACTION NO. 19-0924

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

THIRD JUDICIAL DISTRICT                                    MAG. JUDGE KAREN L. HAYES
COURT, LINCOLN PARISH

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Coobie Deon Davis’s

claims are DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 14th day of November, 2019.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

COOBIE DEON DAVIS                                           CIVIL ACTION NO. 19-0924

                                                            SECTION P
VS.
                                                            JUDGE TERRY A. DOUGHTY

THIRD JUDICIAL DISTRICT                                     MAG. JUDGE KAREN L. HAYES
COURT, LINCOLN PARISH

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Coobie Deon Davis’s

claims are DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this ______ day of November, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
